Citation Nr: 1341039	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  12-35 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for degenerative joint disease of the right shoulder, related to a laceration of the right arm.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Jose, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to October 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2011 rating decision in which the RO denied service connection for bilateral hearing loss and degenerative joint disease of the right shoulder, related to a laceration of the right arm.  In November 2011, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in December 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2012.

For reasons expressed below, the matters on appeal are being remanded to the RO,  via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence 'indicates' that there 'may' be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

Furthermore, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran underwent VA audiological evaluation in March 2011 for the purpose of obtaining competent information regarding the existence and etiology of his current bilateral hearing loss disability.  As reflected in the evaluation report, testing results reveal that the Veteran does, in fact, have current bilateral hearing loss which meets VA's definition of a hearing loss disability.  See 38 C.F.R. § 3.385.  Regarding the etiology of this disability, the March 2011 audiologist opined, 'It is less likely as not the Veteran's hearing loss is due to or a result of military noise exposure, and it is as least likely as not related to his SNHL [sensorineural hearing loss] and history of noise exposure.' In her rationale, the VA examiner stated, 'Due to the fact there is evidence of normal hearing sensitivity at separation from military service....it is less likely as not the Veteran's hearing loss is due to or a result of military service.  He [the Veteran] does report significant noise exposure in the military and as a civilian.'

The Board notes that the VA examiner's opinion is contradictory.  The VA examiner stated that the Veteran's hearing loss is not related to military service but is related to his history of noise exposure.  However, the Veteran's military service is part of his history of noise exposure.  Furthermore, although the examiner opined that the Veteran's hearing loss is as least likely as not related to his SNHL, she did not explain the distinction between the Veteran's hearing loss and SNHL or opine as to whether the SNHL was related to the Veteran's military service.  Therefore, the March 2011 opinion is inadequate and another opinion is warranted.  See Barr, 21 Vet. App. at 311.  In giving an opinion, the physician must clarify what is meant by 'history of noise exposure' and explain how the Veteran's civilian and military noise exposure relates to his current bilateral hearing loss.  The physician should also clarify the relationship between the Veteran's hearing loss, SNHL, and the Veteran's military service. 

Furthermore, while the March 2011 examiner acknowledged the Veteran's assertion of 'significant noise exposure in the military and as a civilian,' the examiner's negative opinion is solely based on the Veteran's normal hearing during service.   VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Furthermore, an examiner may not ignore lay evidence and base her opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  In her rationale, the March 2011 examiner never explained why the Veteran's reported civilian noise exposure was more likely the cause of the Veteran's current hearing loss than the Veteran's in-service noise exposure.  Nor did the examiner opine as to why the in-service noise exposure could not have contributed to a delayed hearing loss.  Therefore, the March 2011 opinion is inadequate and another opinion is warranted.  See Barr, 21 Vet. App. at 311.  In giving an opinion, the physician must consider the Veteran's lay statements and discuss the significance of the absence of hearing loss in service.  

Additionally, in the same March 2011 opinion, the examiner opined that 'it is as least as likely as not the Veteran's tinnitus is related to his SNHL and history of military and civilian noise exposure.'  However, the examiner never explained why the Veteran's in-service acoustic trauma was sufficient to be as least likely as not related to his current tinnitus, which was not present during service, but was not sufficient to be related the Veteran's bilateral hearing loss.  Therefore, if the examiner opines that the Veteran's in-service acoustic trauma is related to the Veteran's tinnitus but not his bilateral hearing loss, the examiner should also explain why the in-service acoustic trauma would have a different impact on his current tinnitus versus bilateral hearing loss.  

Hence, the RO should forward the claims file to the March 2011 audiologist for addendum  opinion addressing whether the Veteran's current hearing loss is the result of in-service acoustic trauma (as alleged).  The RO should only arrange for further examination of the Veteran if the original examiner is no longer available or if such examination is deemed necessary by the examiner.



As regards the Veteran's degenerative joint disease of the right shoulder, service connection may be presumed for certain chronic diseases, such as arthritis, which develop to a compensable degree (10 percent for an organic disease of the nervous system) within a prescribed period after discharge from service (one year for an organic disease of the nervous system), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, an examination is inadequate when the examiner does not consider lay evidence of continuity of symptomatology since service.  Dalton, 21 Vet. App. 23.

In April 2011, the Veteran was afforded a VA examination to obtain an opinion as to whether the Veteran's degenerative joint disease of his right shoulder is related to his in-service bayonet laceration.  The April 2011 examiner opined:

The degenerative change does not represent a post traumatic pattern which could be ascribed to an incision/puncture typical of a bayonet wound in the stated direction.  The mild degenerative changes are in the area where these changes typically are seen in individuals of his age.  Since I cannot define significant residual effects from the scar, or wound involving the right shoulder, I cannot state that the degenerative changes in the left shoulder would have been caused by those residua[ls].

Unfortunately, the April 2011 examiner's opinion is inadequate because he does not opine as to whether the Veteran's degenerative joint disease is 'as least likely as not' or 'less likely than not' a related to the Veteran's in-service bayonet wound.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr, 21 Vet. App. at 311.  Therefore, another opinion is warranted.  In giving an opinion, the physician must opine as to whether the Veteran's degenerative joint disease in his left shoulder is 'as least likely as not' or 'less likely than not' related to his military service.  

Furthermore, according to his Kansas City VA Medical Center records, dated from May 1990 to April 1994, the Veteran asserted on multiple occasions that he began to experience chronic shoulder pain since his in-service bayonet wound.  The Board finds that the Veteran's reports of right shoulder pain since service is competent lay evidence.  See Layno v. Brown, 6 Vet. App. 465 (1994).  While there is no contemporaneous medical evidence showing complaints or findings pertinent to degenerative joint disease of the right shoulder during or within a year after service, an opinion obtained on a VA examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service.  Therefore, the opinion is inadequate.  See Dalton, 21 Vet. App. 23.

Based on the foregoing, the Board finds that a remand is needed to obtain an additional medical opinion that addresses the Veteran's lay assertions of in-service incurrence, the lay evidence of continuity of symptomatology following service, and the medical evidence of record.  See Barr, 21 Vet. App. at 311.

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the original claim(s) for service connection (as the claim(s) will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

Prior to obtaining further medical opinion evidence in this appeal,  to ensure that all due process requirements are met, and that the record  is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

The claims file currently includes outpatient treatment records from the VA Medical Centers (VAMCs) in Columbia, Missouri (from August 2003 to July 2010) and Kansas City, Missouri (from May 1990 to April 1994).  However, additional records from these facilities may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, on remand, the RO must obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran at the above-noted facilities, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to a request for records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim for service connection.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private records. 

Thereafter, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (West 2002 & Supp. 2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Columbia and Kansas City VAMC Outpatient Clinics (dated prior to May 1990, between April 1994 and August 2003, and since July 2010).  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record. Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, forward the Veteran's entire claims file, to include a complete copy of this REMAND, and copies of any relevant Virtual VA records, to the March 2011 audiologist for an addendum opinion.

With regard to the Veteran's bilateral hearing loss diagnosed during the March 2011 examination, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of injury or disease incurred or aggravated in service-particularly, in-service noise exposure, as alleged.

In providing the requested opinion, the examiner should consider and discuss all pertinent medical and lay evidence of record, to include the Veteran's assertions.  

If the March 2011 examiner is not available, or another examination of the Veteran is deemed necessary, arrange for the Veteran to undergo VA examination, by an appropriate physician or audiologist, to obtain an opinion responsive to the question posed above.  In such event, the entire claims file, to include complete copy of this REMAND, along with any relevant Virtual VA records, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

The examiner should set forth all examination findings (if any), along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, forward the Veteran's entire claims file, to include a complete copy of this REMAND, and copies of any relevant Virtual VA records, to the physician who evaluated the Veteran in April 2011 for an addendum opinion. 

With respect to the Veteran's degenerative joint disease of the right shoulder, the examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability resulted from injury or disease incurred or aggravated in service-to specifically include the bayonet injury incurred during service. 

In providing the requested opinion, the physician should consider and discuss all pertinent medical and lay evidence of record, to include the Veteran's assertions.  In particular, the examiner should note that the Veteran's report of right shoulder pain since his in-service bayonet injury is considered competent evidence.  The examiner must consider and discuss the competent lay evidence of continuity of left knee symptomatology since service. 

If the physician finds reason to question the credibility of the Veteran's assertions in any regard, he or she should clearly so state, and explain why.

If the April 2011 examiner is not available, or examination of the Veteran is deemed necessary, arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain an opinion responsive to the above.  In such event, the entire claims file, to include complete copy of the REMAND, and copies of any relevant Virtual VA records, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

The physician should set forth all examination findings if any), along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the matters on appeal in light of pertinent evidence (to particularly include all that added to the record since the last adjudication of the claim), and legal authority.

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


